DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species I (claims 1, 2, 17-21, and 31-33) in the reply filed on 06/15/2022 & 08/15/2022 is acknowledged.  The traversal is on the ground(s) that examining both Groups I and II would not place any undue burden upon the Patent Office, further the Species V-VIII are plainly generic and not species.  This is not found persuasive because as indicated on the previously filed Office actions, both pointed out to Groups are different and assigned to two different art areas, joining both groups would definitely burden the examination process.  Further, the pointed out to Species, indeed each is referring to different stretching rollers, in respect to the distance between them.  Therefore, the way each positioned roller and the respected distance between them, as suggested by each set of Species, positioned to receive and expand different webs thickness.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodrich (U.S. Pub. No. 2017/0203866).
Regarding claim 1: Goodrich discloses a system having an expander for expanding and feeding an expandable slit sheet material with reduced damage to the expandable slit sheet material, see for example (Figs. 13, 14, & 17-20; via the shown silted sheets 1702/1703 & the expander); comprising:
	a) at least one first roller for feeding the expandable slit sheet material (Fig. 17; via 1704-1707), said at least one first roller being adapted to rotate to move said expandable slit sheet material downstream at a first reduced rate (paragraph 0076; “the expander machinery will have a reduced expansion ratio”); 
b) at least two expansion rollers (Fig. 17; via 1710/1711 and/or Fig. 19 via 1810/1811 along with 1914/1916) located downstream from the at least one first roller (via 1704-1707) which receive the expandable slit sheet material from the at least one first roller (via slotted sheets 1701/1703 from rollers 1700/1701), said at least two expansion rollers being adapted to rotate to move said expandable slit sheet material further downstream at a second rate that is faster than said first reduced rate (paragraph 0101; “The tines of the hook…drive the slit sheet to its expanded configuration by operating about 213% faster than the back rollers”), such as to cause said expandable slit sheet material to expand due to the second rate being faster than said first reduced rate; 
c) said at least two expansion rollers including two adjacent expansion rollers arranged to adjacent one another (Fig. 17; via adjacent expansion rollers 1710/1711), at least one of said two adjacent expansion rollers including a plurality of hooks distributed around a periphery thereof which are configured to engage slits of the expandable slit sheet material (Fig. 17; via the shown extended hooks on 1710/1711; Fig. 16; via hook rollers 1606/1607 and/or paragraphs 0125 & 0149); said two adjacent expansion rollers being separated from one another by a distance greater than a thickness of said expandable slit sheet material in an expanded state, see for example (Figs. 16-17; via the distance between the shown adjacent expansion rollers 1606/1607 and/or 1710/1711 is greater than the thickness of the conveyed sheets), such that the said two adjacent expansion rollers do not concurrently press against opposite sides of the expanded slit sheet material at a same longitudinal position of the expanded slit sheet material so that said two adjacent expansion rollers avoid damaging the expanded slit sheet material, (Figs. 16-20; inherently the shown conveyed sheets are conveyed and expanded smoothly without having the expansion rollers damaging the slotted sheets nor “concurrently” pressing against them).

Regarding claim 2: wherein said two adjacent expansion rollers are arranged such that a portion of the path of the expanded slit sheet material passing around said two adjacent expansion rollers is S-shape, with the path curving in a first direction around a periphery of one of said two adjacent expansion rollers and then Page 36in a second direction that is away from said first direction around a periphery of the other of said two adjacent rollers, see for example (Figs. 17-20; via the shown sheet path appears to be taken S shape path toward and over the expansion rollers, further it is noted that the claimed “path” is not structural limitation of the claimed system).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-21, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (U.S. Pub. No. 2017/0203866) in view of Kuchar et al. (U.S. Pub .No. 2011/0309125).
 	Regarding claim 17: Goodrich may not suggest that the two adjacent expansion rollers (Fig. 17; via 1710/1711) are arranged such that the path of the expanded slit sheet material passing around each of said two adjacent expansion rollers includes the expanded slit sheet material contacting each of said two adjacent expansion rollers around respective arcs of at least 40 degrees around each of said adjacent expansion rollers.  However, Kuchar discloses similar system with having the sheets to contact the adjacent expansion rollers around respectice arcs of at least 40 degrees around each of the adjacent expansion rollers, see for example (Fig. 32; via the shown conveyed sheets around the expansion rollers).
	 Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Goodrich’s system by having the slotted sheets to be in contact with the expansion rollers around respective arcs of at least 40 degrees, as suggested by Kuchar, in order to smoothly and effectively expand the web while being conveyed (paragraph 0012).
	Regarding claim 18: Kuchar discloses that the two adjacent expansion rollers are arranged such that the path of the expanded slit sheet material passing around each of said two adjacent expansion rollers includes the expanded slit sheet material contacting each of said two adjacent expansion rollers around respective arcs of at least 60 degrees around each of said adjacent expansion rollers, see for example (Fig. 32; via the shown conveyed sheets around the expansion rollers & paragraph 0079).
	Regarding claim 19: Kuchar discloses that the two adjacent expansion rollers are arranged such that the path of the expanded slit sheet material passing around each of said two adjacent expansion rollers includes the expanded slit sheet material contacting each of said two adjacent expansion rollers around respective arcs of at least 90 degrees around each of said adjacent expansion rollers, see for example (Fig. 32; via the shown conveyed sheets around the expansion rollers).
	Regarding claim 20: Kuchar discloses that the two adjacent expansion rollers are arranged such that the path of the expanded slit sheet material passing said one of said two adjacent expansion rollers includes the expanded slit sheet material contacting said one of said two adjacent expansion rollers around an arc of between 180 degrees and 270 degrees, see for example (Fig. 32; via the shown conveyed sheets around the expansion rollers).
	Regarding claim 21: Kuchar discloses that the two adjacent expansion rollers are arranged such that the path of the expanded slit sheet material passing said other of said two adjacent expansion rollers includes the expanded slit sheet material contacting said other of said two adjacent expansion rollers around an arc of between 180 degrees and 270 degrees, see for example (Fig. 32; via the shown conveyed sheets around the expansion rollers).
	Regarding claim 31: Kuchar discloses that the two adjacent expansion rollers are arranged such that the path of the expanded slit sheet material passing around each of said two adjacent expansion rollers includes the expanded slit sheet material a most upstream one of said two adjacent expansion rollers around an arc of at least 40 degrees therearound, see for example (Fig. 32; via the shown conveyed sheets around the expansion rollers & paragraph 0079).
	Regarding claim 32: Kuchar discloses that the two adjacent expansion rollers are arranged such that the path of the expanded slit sheet material passing around each of said two adjacent expansion rollers includes the expanded slit sheet material contacting a most upstream one of said two adjacent expansion rollers around an arc of at least 60 degrees therearound, see for example (Fig. 32; via the shown conveyed sheets around the expansion rollers & paragraph 0079).
	Regarding claim 33: Kuchar discloses that the two adjacent expansion rollers are arranged such that the path of the expanded slit sheet material passing around each of said two adjacent expansion rollers includes the expanded slit sheet material a most upstream one of said two adjacent expansion rollers around an arc of at least 90 degrees therearound, see for example (Fig. 32; via the shown conveyed sheets around the expansion rollers & paragraph 0079).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited arts in the PTO-892 suggest the claimed use of expansion rollers with hooks.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731